Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeiler et al (US 2013/0109375) in view of Savo et al (US 2018/0231946).

Per claim 1 Zeiler teaches a system for monitoring aspects of tool use, the system comprising: 
a registration and control component having memory and/or data storage provisions (a tool database stores a tool Identifier (registration component) and a controller comprising memory to store data (storage provisions), and a communications module (provisions) figure 2; paragraphs [0019], [0021], [0080]); 
at least one mobile device having memory and/or data storage provisions, wherein the memory and/or data storage provisions are incorporated into the at least one mobile device, and wherein the at least one mobile device is located remote from the registration and control component (a smart phone remote from the registration and control component (mobile device), including a memory storing a monitoring module (data storage provisions), software for communicating (provisions), communications module (provisions), a GUI (user interface provisions) and using the GUI to create a boundary (control provisions), paragraphs [0062], [0071], [0079], [0105]); 
a tool having data storage provisions and communication provisions, wherein the data storage provisions and the communication provisions are both incorporated into the tool (Fig. 2 teaches tool 105, having storage 225 and communication provisions 190 and 195); 
wherein the tool is further configured to transmit said tool use data either to a mobile device for subsequent uploading or to the registration and control component for storage or further processing (0068 teaches the tool controller is capable of transmitting tool usage/data to a remote server or a smart mobile phone);
wherein the tool is configured to collect and store tool use data including date and/or time when used and length of time used (0074 teaches tool is configured to collect and store tool use data in the database/memory). 
But, Zeiler doesn’t explicitly teaches the tool usage includes date and/or time when used and length of time used. However, it’s well-known and obvious that the time/data and length of a tool falls under tool usage/data. To support this, examiner will bring in Savo. Savo teaches system and device for monitoring and controlling tools (abstract). Savo further in paragraph 0103 and 0122 teaches tool usage includes day/time of tool usage, length of time of usage, percentage of utilization, etc.). Therefore, before the effective filling date of the invention, it would have been obvious to one of ordinary skill in the art to store the data/time and length of tool as taught by Savo. The rationale would be to keep track of the durability of the tool and for record keeping. 

Per claim 2, Zeiler teaches wherein the mobile device is a smartphone (abstract and Fig. 1, mobile phone 120).

Per claim 3, Zeiler teaches wherein the tool having data storage provisions and communication provisions, also has electronic lock provisions initially configured to provide indefinite use of the tool (0085, 0089 and 0091 teaches limiting the tools to be actuated within a set physical boundary). Therefore it would have been obvious to one of ordinary skill in the art to remove the set boundary to give the tool indefinite use.  
wherein the data storage provisions of the tool include memory provisions (Fig. 2, memory 225).

Per claim 5, Zeiler teaches wherein the tool is further configured to transmit said tool use data directly to the registration and control component for storage or further processing (0068 teaches the tool controller is capable of transmitting tool usage/data to a remote server or a smart mobile phone).   

Per claim 6, Zeiler teaches wherein communication between the mobile device and the registration and control component is via the internet (Fig. 1 teaches both cellular and internet communication. It would be obvious to use either one).  

Per claim 7, Zeiler teaches plurality of different communication protocols such as cellular, WAN, LAN, Internet (Fig. 1). But Zeiler doesn’t explicitly teach a cloud-based infrastructure.  Examiner will take Official Notice, that before the effective filling date of the invention, it would have been obvious to one of ordinary to use a well-known cloud based communication since it’s a well-known alternative to internet/cellular communication. 

Per claim 8, Zeiler teaches wherein the tool having data storage provisions and communication provisions is selected from the group consisting of a powered press tool, a powered crimping tool, a rotary powered tool, a powered expansion tool, a powered shaping or forming tool, or a powered wrench (0058 teaches power tool can be any tool such a drills, rotary tools, saws, wrenches, etc.). 

Per claim 9, Zeiler teaches wherein the tool having data storage provisions and communication provisions is selected from the group consisting of a powered drill, a powered grinder, or a powered impact tool (0058 teaches power tool can be any tool such a drills, rotary tools, saws, wrenches, etc.).   

Per claim 10, Zeiler teaches wherein the tool having data storage provisions and communication provisions is selected from the group consisting of a powered table saw, a powered circular saw, or a powered miter saw (0058 teaches power tool can be any tool such a drills, rotary tools, saws, wrenches, etc.).   

Per claim 11, Zeiler teaches wherein the memory and/or data storage provisions incorporated into the tool or into the mobile device, after receipt of the tool use data, are/is configured for providing said tool use data to a user either for display on a display device or for data processing by a data processing device (0068 teaches the tool controller is capable of transmitting tool usage/data to a remote server or a smart mobile phone. Fig. 5A teaches displaying tool data).  

Per claim 12, Zeiler teaches wherein the data processing device includes provisions to provide statistically analyzed tool use data to recipients selected from the group consisting of users, other parties, tool manufacturers, and combinations thereof (0068 teaches transmitting tool usage to plurality of different recipients).  
  
Per claim 13, Zeiler teaches wherein the tool use data is provided for display on a display device, and wherein the tool use data is selected from the group consisting of cycle counts, pressure data, tool use warnings, dates and time when the tool was used and includes ambient temperatures or tool internal-space temperatures when the tool was used, or number of tool uses or tool actuations (0025 teaches displaying tool data such as status, usage and position. Further see rejection of claim 1 and Savo’s teaching).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Le (US 2016/0175033) paragraph 0041 teaches usage data such as time stamp and duration of usage. 
Esenwein (US 2018/0284731) paragraph 0007 teaches usage duration and time stamp of a tool usage. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMEED ALIZADA whose telephone number is (571)270-5907. The examiner can normally be reached Monday-Friday, 9:30 am until 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMEED ALIZADA/           Primary Examiner, Art Unit 2685